Case 4:13-cv-14137-LVP-MJH ECF No. 244, PageID.2544 Filed 01/30/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GERALD ACKERMAN and
MARK SHAYKIN,

             Plaintiffs,
                                              Civil Case No. 13-14137
v.                                            Honorable Linda V. Parker

HEIDI WASHINGTON,

          Defendant.
_________________________/

                           ORDER FOR JUDGMENT

      Plaintiffs filed this class action lawsuit on September 27, 2013. They assert

that the vegan diet they receive as Michigan Department of Corrections prisoners

approved for a religious (kosher) diet violates their First Amendment rights and

their rights under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). Plaintiffs claim that their sincere religious beliefs require them to

consume kosher meat and dairy on the Sabbath and four Jewish holidays and that

the vegan diet is not kosher due to cross-contamination. The parties settled

Plaintiffs’ “cross-contamination claim” and the Court entered a final order

approving the settlement on January 29, 2020. Plaintiffs’ “meat and dairy claim”

proceeded to a trial before the Court. On today’s date, the Court entered a decision

finding in favor of Plaintiffs and against Defendant on that claim.
Case 4:13-cv-14137-LVP-MJH ECF No. 244, PageID.2545 Filed 01/30/20 Page 2 of 2




      Therefore, within fourteen (14) days of this Order, Plaintiffs’ counsel shall

submit a “Proposed Judgment” via CM/ECF utilities and send a copy to

Defendant’s counsel. Plaintiffs’ and Defendant’s counsel shall confer before that

deadline to determine whether an agreement can be reached on the language of the

proposed judgment. Plaintiffs shall state in the proposed judgment whether it is

opposed or unopposed. If opposed, within seven days of Plaintiffs’ submission,

Defendant shall submit a “Notice” via CM/ECF utilities setting forth her objections

and send a copy to Plaintiffs’ counsel.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
Dated: January 30, 2020                      U.S. DISTRICT JUDGE
